In an action inter alia to recover damages for breach of contract, plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered November 7, 1974, in favor of defendant, upon the trial court’s setting aside of a jury verdict in favor of the plaintiffs. Judgment affirmed, with costs. No reasonable view of the evidence supports the verdict in plaintiffs’ favor. There is no possibility that the plaintiffs could prevail upon a retrial. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.